t c memo united_states tax_court ronald e mueller petitioner v commissioner of internal revenue respondent docket no 10223-08l filed date ronald e mueller pro_se adam l flick for respondent memorandum opinion paris judge on date respondent mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination regarding petitioner’s income_tax_liability in response to that notice and pursuant to sec_6320 and sec_6330 d petitioner timely petitioned this court for review of respondent’s determination that a notice_of_federal_tax_lien nftl was an appropriate method of collection at the time of filing the petition petitioner resided in the state of texas the issue for decision is whether respondent abused his discretion in upholding the filing of a nftl background petitioner did not file a tax_return for tax_year thus on date respondent prepared a substitute for return for petitioner’s taxable_year under sec_6020 on date respondent mailed a notice_of_deficiency to petitioner determining a deficiency of dollar_figure and additions to tax of dollar_figure dollar_figure and dollar_figure under sec_6651 and and respectively petitioner did not file a petition with this court in response to the notice_of_deficiency for tax_year on date respondent assessed the deficiency and additions to tax with interest and issued petitioner a notice of balance due and demand for payment of his tax_liabilities on date respondent filed a notice_of_federal_tax_lien against petitioner on date respondent mailed a notice_of_federal_tax_lien filing and your right to a hearing 1section references are to the internal_revenue_code_of_1986 as amended under sec_6320 to petitioner on date respondent received a timely filed form request for a collection_due_process_hearing cdp from petitioner in the request petitioner contested the underlying tax_liability for by claiming that he was not required to file a tax_return for that year or pay any amount in income_tax despite receiving several payments for services performed as the manufacturer of ceramic dental devices because the payment of income_tax and the reporting of income are voluntary on date respondent’s appeals_office mailed petitioner a letter requesting that petitioner submit any information that he wanted considered at his cdp hearing to the appeals_office by date the appeals_office later extended this deadline to date at petitioner’s request the letter also explained what issues would be discussed at the meeting and what the appeals_office would review in making the determination because petitioner had not filed income_tax returns for tax years through the letter also requested petitioner’s unfiled income_tax returns for those years petitioner responded to the appeals office’s correspondence on date with a letter reiterating the grounds stated in the cdp hearing request for contesting the underlying liability for in that letter petitioner also requested a face-to-face cdp hearing and submitted internal_revenue_service irs transcripts instead of the requested unfiled income_tax returns for his through tax years but not years through on date the appeals_office informed petitioner by letter that he would not be offered a face-to-face hearing because petitioner failed to provide requested documents and had failed to file any_tax returns for through the letter informed petitioner that if petitioner did not submit the requested documents by date the appeals_office would make the determination based solely on the administrative record petitioner did not provide any additional information and on date the appeals_office mailed a notice_of_determination to petitioner explaining that because all the requirements of applicable law and administrative procedure were met and because petitioner raised only frivolous arguments and failed to provide any of the information that the appeals_office requested in order to consider any collection alternatives or other relevant issues a lien was an appropriate method for collection discussion under sec_6321 if a person liable for a tax fails to pay it after demand the unpaid amount including any interest and additions to tax becomes a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person the lien arises when the tax is assessed sec_6322 sec_6323 explains that the irs may file a notice_of_federal_tax_lien to protect its lien against subsequent creditors and purchasers of the taxpayer’s property a taxpayer may appeal the filing of a notice_of_federal_tax_lien to the irs under sec_6320 by requesting an administrative hearing the taxpayer is afforded the opportunity for judicial review of a determination sustaining the notice_of_federal_tax_lien in the u s tax_court pursuant to sec_6330 petitioner has chosen to seek judicial review of respondent’s determination petitioner contests the underlying tax_liability however under sec_6330 a taxpayer may challenge the existence or amount of the underlying tax_liability only if he did not receive a statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability respondent sent a notice_of_deficiency to petitioner for his tax_year on date petitioner does not deny receiving the notice_of_deficiency and the court finds that he did in fact receive it therefore petitioner is precluded from challenging the underlying liability for tax_year petitioner being precluded from challenging the underlying liability the court reviews respondent’s determination to see whether there has been an abuse_of_discretion see 117_tc_183 citing 117_tc_117 the court has described the abuse_of_discretion standard as meaning arbitrary capricious or without sound basis in fact or law 129_tc_107 citing 112_tc_19 utilizing this standard this court does not find that respondent’s settlement officer abused his discretion respondent simply used the available methods under the internal_revenue_code for protecting the united states’ claims against subsequent creditors petitioner was uncooperative had not filed any_tax returns for tax years through and raised only frivolous argument sec_2 such as income reporting and payment are voluntary to contest the underlying tax_liability 2petitioner argues that he was not required to file a tax_return for because he received no income despite receiving payments from multiple sources for services performed petitioner also argues that the duty to file a tax_return and pay taxes is voluntary the requirement to file an income_tax return and pay tax is clearly set forth in the internal_revenue_code these arguments are completely frivolous and the court will not waste any time addressing them further conclusion based on the record the court holds that the appeals_office did not abuse its discretion in determining that respondent’s filing of a nftl was an appropriate collection action finally in reaching the conclusions described herein the court has considered all arguments made and to the extent not mentioned above finds them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
